Title: To Benjamin Franklin from [Jonathan Williams, Jr.], 23 November 1775
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


London Nov. 23. 1773 [i.e., 1775]
Since writing the Inclosed, I have had some Conversation with a Gentleman relative to the proposed Bill, which he assures me is to look Back to all the Seizures made by the Kings Ships in America, and make them as well as all future ones legal Prises. The Bills proposed to be repealed are only the two fis[hing?] ones, and they intend to have as large a F[leet?] in America as they can raise and cut [off?] commercial Intercourse.
I am desired to give you this as [certain?] Information, to which I shall only add that I am as ever most dutifully and affectionately Yours.
 
Addressed: To / Doctor B Franklin / Market Street / Philadelphia
Notation: 23 Nov. 1773
